DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election / Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a delivery tube having a substantially rectangular cross-section and a plurality of corrugations, classified in A61M 39/08.
II. Claims 7-16, drawn to a manually-compressible pump comprising a compressible side wall, an end cap, a one-way valve and a low-profile wound dressing, classified in A61M 1/0011. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed operate differently. Invention I prevents collapse of a delivery tube by reinforcing it with plural corrugations, and invention II generates negative pressure with a pump comprising a compressible side wall. Invention II further describes various .  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply.
A full search would require searching for the details of the corrugated delivery tube of invention I, along with the pump and resilient side wall of invention II. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Christopher Cauble on 09 November 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston, Richard Scott (US 20040073151 A1) in view of Russo; Ronald D. (US 4579555 A). 
Regarding claim 1, Weston discloses a low-profile reduced pressure treatment system (¶ [0002], [0013], [0040], wound treatment apparatus, generally designated 20), comprising: 
a reduced pressure manifold configured to be placed adjacent to a tissue site (¶ [0040], appliance 30; ¶ [0041], absorbable matrix 32 that is placed within the wound 25); and 
a delivery tube fluidly connected to the reduced pressure manifold (¶ [0047], hollow suction tube 45 … end segment 45a of the tubing 45 is embedded within the absorbable matrix 32). 
Weston teaches the invention substantially as claimed by Applicant with the exception of a substantially rectangular cross-section and a plurality of corrugations. Russo discloses a surgical drain (col. 1, lines 5-10; col. 2, lines 56-68, drain 20), comprising: 
a delivery tube (col. 2, lines 56-68, drain 20; col. 3, lines 49-53, FIG. 7, generally designated at 54 is a stylized isometric view illustrating embodiment of the gravity drain); 
the delivery tube having a substantially rectangular cross-section (col. 3, lines 53-59, The drain 54 includes a flattened, elongated length of extruded medical-grade silicone rubber tube 56 having an upper generally planar and longitudinally extending external surface 58, a lower generally planar and longitudinally extending external surface 60, and upper and lower generally planar and longitudinally extending interior surfaces 62, 64); and 
a plurality of corrugations within the delivery tube to prevent collapse of the delivery tube during delivery of reduced pressure (col. 4, lines 5-14, Referring now to FIG. 8, three rows of longitudinally extending laterally spaced and transversely aligned ribs 78 are illustrated in FIG. 8A; seven rows of longitudinally extending laterally spaced and transversely aligned ribs 80 are illustrated in FIG. 8B; and eleven rows of longitudinally extending laterally spaced and transversely aligned ribs 82 are illustrated in FIG. 8C). 
Russo prevents the collapse of a drain tube from external pressure or bending (col. 4, lines 21-25, The transverse alignment of the ribs 78, 80, 82 provides structural support to the drain that substantially eliminates channel occlusion due to tissue pressure, due to bights formed in the drain when inserted into body contours, and due to tube collapse). One would be motivated to modify Weston with the rectangular cross-section and corrugations of Russo to prevent a drain tube from collapsing and to ensure proper drainage when vacuum is applied to the tube. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Weston with the rectangular cross-section and corrugations of Russo in order to maintain an open lumen through the drain tube while applying negative pressure. 

Regarding claims 2, 4 and 5, Weston discloses a system further comprising a reduced pressure source configured to be coupled to the delivery tube (¶ [0049], tubing 54 that connects the vacuum pump 51 to the collection system 70); 
further comprising: a film for sealing the reduced pressure manifold adjacent to the tissue site (¶ [0019], the wound cover for the reduced pressure appliance may be in the form of a gas impermeable covering sheet of flexible polymer material, such as polyethylene; ¶ [0041], a fluid impermeable wound cover 40);
the film having a first aperture for allowing fluid communication with the tissue site (¶ [0046], Fig. 3, generally cone-shaped wound cover 140 overlying the wound site 25. Alternatively, the cover overlying the wound site may be … flat … to protect the site of a wound 25); and 
a tube connector positioned over the first aperture, the tube connector having a second aperture configured to receive the delivery tube (Fig. 3 shows a connection between wound cover 140 and tubing 145); 
wherein the reduced pressure manifold is a reticulated, open-cell foam (¶ [0042], The matrix 32 may also be perforated and constructed in a foam-type, sponge-type, or non-woven layered structure to enhance gas flow and to reduce the weight of the appliance 30). 

Regarding claim 6, Weston lacks a plurality of corrugations. Russo discloses a system wherein the plurality of corrugations form a plurality of channels (col. 4, lines 12-14, The ribs 78, 80, 82 each preferably have a U-shaped cross-section that defines a deep capillary drainage channel between adjacent ribs).  
Russo supports a drain tube against collapse (col. 4, lines 21-25). Regarding rationale and motivation to modify Weston with the corrugations of Russo, see discussion of claim 1 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-15 of Heaton; Keith Patrick et al. (US 8679079 B2). 
Regarding instant claim 1, Heaton claims all limitations in patented claim 11. 
Regarding instant claims 2-6, Heaton claims all limitations in patented claims 11-15, as shown in table 1. 
Table 1:
Heaton double patenting
Instant claim 
Heaton
2
11
3
12
4
13
5
14
6
15


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The double patenting rejections may be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumitomo, Yoshiyuki	US 20050087251 A1
Bauerfeind; Peter et al.	US 5337733 A
McFarlane; Richard H.	US 3957054 A
Russo; Ronald D. et al.	US 4317452 A
Ersek; Robert A.	US 5045075 A
Kanesaka; Nozomu et al.	US 5593394 A
Kawata; Keiichi et al.	US 5833672 A
Ash; Stephen R.	US 5322519 A
Palestrant; Aubrey M.	US 5827243 A
Klein; Enrique J.	US 5762631 A
Ishida; Toshinobu	US 5681296 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781